PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perez, Stephen et al.
Application No. 17/115,625
Filed: 8 Dec 2020
For: GAP JUMPING SIMULATION OF STRETCHABLE CHARACTER IN COMPUTER GAME
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund May 18, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $220, stating that “a duplicate petition fee of $220 was paid on March 28, 2022, as indicated in the response to request under 37 CFR 5.25 dated May 2, 2022, filed herewith.  Applicant hereby request refund of the duplicative payment of the petition fee”

A review of the Office records for the above-identified application shows that applicant filed a Petition for a Retroactive Filing License under 37 CFR 5.25 on March 28, 2022.  The petition was granted on April 15, 2022.  A petition fee of $220 was paid in the above-identified application and in Control No. R00105167.  As such, a duplicate payment of the petition fee was received.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $220 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions